Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “wherein the charge carrier trapping site is at least partially defined by the first surface of the photo-active layer, such that the charge carrier trapping site is in direct contact with the first surface,  and wherein the charge carrier trapping site is in a limited portion of the photo-active layer such that a thickness of the charge carrier trapping site, extending from the first surface of the photo-active layer in a direction extending perpendicular to the first surface of the photo-active layer, is less than about 50% of a total thickness of the photo-active layer from the first surface of the photo-active layer to the second surface of the photo-active layer” was not considered to be obvious.
The limitations of claim 5 including “wherein the light absorbing semiconductor includes only one of a p-type non-polymeric semiconductor or an n-type non-polymeric semiconductor” was not considered to be obvious.
The limitations of claim 7 including “wherein the light absorbing semiconductor includes one p-type monomer having a molecular weight of less than or equal to about 5000 Daltons and greater than 0 Daltons, or an n-type monomer having a molecular weight of less than or equal to about 5000 Daltons and greater than 0 Daltons” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818